This cause was submitted at the November term, and on December 17th was affirmed. A petition for rehearing was granted and the case was assigned for the January term. It has now been called to the attention of the court that plaintiff in error has been granted a parole by the Governor, which has been duly accepted by him. The provisions of our act of Criminal Procedure which, allow appeals by defendants, as a matter of right, from any judgment of conviction against them, do not give the right to a paroled plaintiff in error to still maintain and prosecute his appeal. It is our opinion that the right of appeal does not exist when the defendant is not actually or constructively in custody, so that the judgment and sentence of the trial court can be enforced if affirmed by the appellate court. It would be a farce to proceed to determine the merits of appeals unless the court's had control over the plaintiffs in error, so that their judgments might be made effective. A plaintiff in error by accepting a parole abandons his appeal and waives the right to have it determined.
Therefore, it is considered that this appeal be, and the same is hereby dismissed, and the cause remanded to the district court of McIntosh county.
ARMSTRONG, P.J., and FURMAN, J., concur. *Page 543